      Case 2:19-cv-00778-SMV-KRS Document 56 Filed 09/02/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAVID GAYTAN,

               Plaintiff,

vs.                                                   No.: 2:19-CV-00778-SMV-KRS

STATE OF NEW MEXICO,
STATE POLICE OFFICER A.J. ROMERO
IN HIS OFFICIAL AND PERSONAL
CAPACITIES,

               Defendants.

                  ORDER GRANTING MOTION TO STAY DISCOVERY

       THIS MATTER is before the Court on Defendants’ Motion to Stay Discovery, (Doc. 41),

filed July 17, 2020. Defendants request a stay of discovery until their Motion for Judgment on the

Pleadings and for Qualified Immunity, (Doc. 40), is ruled on. Plaintiff filed a response on August

1, 2020, (Doc. 45), and Defendants filed a reply on August 13, 2020, (Doc. 48). Having reviewed

the Motion, record of the case, and relevant law, the Court finds the Motion is well-taken and shall

be GRANTED.

       “Qualified immunity is an entitlement not to stand trial or face the other burdens of

litigation. The privilege is an immunity from suit rather than a mere defense to liability[.]” Jiron

v. City of Lakewood, 392 F.3d 410, 414 (10th Cir. 2004) (quoting Mitchell v. Forsyth, 472 U.S.

511, 526 (1985)) (quotation marks omitted); Workman v. Jordan, 958 F.2d 332, 336 (10th Cir.

1992) (citing Siegert v. Gilley, 500 U.S. 226, 231-33 (1991)). The doctrine of qualified immunity

protects government officials not only from the costs associated with trial, but also from “the other

burdens of litigation,” including “the burdens of broad-reaching discovery.” Mitchell, 472 U.S. at

526. The Supreme Court has “repeatedly . . . stressed the importance of resolving immunity
       Case 2:19-cv-00778-SMV-KRS Document 56 Filed 09/02/20 Page 2 of 3



questions at the earliest possible stage in litigation.” Pearson v. Callahan, 555 U.S. 223, 232

(2009). “[T]he driving force behind [the] creation of the qualified immunity doctrine was a desire

to ensure that insubstantial claims against government officials will be resolved prior to

discovery.” Id. at 231 (quotation marks and brackets omitted). Thus, in general, when a defendant

asserts the defense of qualified immunity on a motion to dismiss, the district court should stay

discovery until the immunity issue is resolved. Workman, 958 F.2d at 336.

        There is no dispute that Defendants have raised the defense of qualified immunity in their

Motion for Judgment on the Pleadings, (Doc. 40). Nevertheless, Plaintiff opposes a stay of

discovery because he asserts the Motion for Judgment on the Pleadings “was filed late in litigation

and because most discovery has been already been accomplished in this case.” (Doc. 45) at 3.

Plaintiff asserts the only outstanding piece of discovery is the deposition of Plaintiff’s surgeon.

Id. at 4.

        First, Defendants’ Motion for Judgment on the Pleadings was filed well within the deadline

to file dispositive motions contained in the Scheduling Order. See (Doc. 27) (setting deadline of

October 28, 2020 for filing dispositive motions). Second, Defendants dispute that most discovery

has already been accomplished or that the only outstanding deposition is that of Plaintiff’s surgeon.

(Doc. 48) at 1-2. Instead, Defendants aver if the Motion for Judgment on the Pleadings is not

granted, they wish to depose Plaintiff, other witnesses, and Plaintiff’s named experts. Id. at 2.

Third, Defendants state that if the Motion for Judgment on the Pleadings is granted, the federal

claims will be dismissed and discovery will be unnecessary. For these reasons, the Court finds

that Defendants are entitled to a stay of discovery pending resolution of the qualified immunity

defense.




                                                 2
      Case 2:19-cv-00778-SMV-KRS Document 56 Filed 09/02/20 Page 3 of 3



       IT IS THEREFORE ORDERED that Defendants’ Motion to Stay Discovery, (Doc. 41),

is GRANTED and discovery is STAYED in this case until Defendants’ Motion for Judgment on

the Pleadings and for Qualified Immunity, (Doc. 40), is ruled on. If necessary, after the motion is

ruled on, the Court will hold a scheduling conference to reset the deadlines in this case.

       IT IS SO ORDERED.




                                              ___________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
